Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/609205 
    
        
            
                                
            
        
    

Parent Data16609205, filed 10/28/2019 is a national stage entry of PCT/EP2018/060975, International Filing Date: 04/27/2018claims foreign priority to 1753775, filed 04/28/2019 claims foreign priority to 1758071, filed 08/31/2017 

Co-pending application 16/609208 

Claims 1-19 are pending.
Amendments in claims filed on 02/28/2020 were entered. 
No claim is allowed. 


DETAILED ACTION
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Although the chemical compounds of claim 1 (20-hydroxyecdysone and the derivatives thereof),  share a common structure of an steroid,  the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of for example FR 3021 318 (D1) and Anonymous ref (D4) teaches that BIO-103, activity in improving muscle capacity is greater than that of BIO-101.  FR ref also discloses the ability of 20-hydroxyecdysone to inhibit fibrosis and therefore Hirunsai et al. (IDS dated 02/27/2020) teaches the effect of 20-Hydroxyecdyysone of proteolytic regulation in skeletal muscle atrophy. (Abstract).  

Compound of claim 11 (BIO103)
Ecdysterone


    PNG
    media_image1.png
    90
    140
    media_image1.png
    Greyscale

[AltContent: rect][AltContent: rect]
Claim 9 is independent.


Telephonic Election

Due to the complexity no call was made for telephonic election in this application.  It was decided to send the requirement in writing.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Species of the compounds:

(1) Applicants should elect one species. 

Compound of claim 11: BIO101

    PNG
    media_image2.png
    224
    374
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    199
    303
    media_image3.png
    Greyscale


Compound of Formula (III) –Claim 19.
Or any single compound disclosed in the specification.  Applicants should provide the structure of the elected species.

The chemical compounds of claim 1, drawn to 20-hydroxyecdysone and derivatives thereof, for use for in the treatment of myopathy resulting from a genetic alteration and claims 2-19 are not regarded as being of similar nature. 20-hydroxyecdysone and the derivatives thereof, includes large number of different structures and substituent because: (1) the alternatives do not all share a common structure and the alternatives do not all belong to a recognized class of chemical compounds.  20-hydroxyecdysone and derivatives includes large number of variety of substituents and structures with heterocyclic groups and other Markush groups. For example in formula II, R1 can be among others, heterocyclic group which may contain N, O and S.  Heterocyclic ring can be of any size. 
There is no expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved for the reasons cited above. 	
Compound of formula II as in claims 16-17. 
    PNG
    media_image4.png
    216
    441
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    275
    584
    media_image5.png
    Greyscale


Election of Treatment of Specific disease

Applicants should elect one specific compound which will be used to treat one specific disease.  For example: 
1-Duchenne muscular dystrophy (DMD).
2-Becker muscular dystrophy (BMD) or any other specific treatment of a disease by one specific compound disclosed in the specification. 
Applicants should show the support of elected invention in the original specification.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABIHA N QAZI/Primary Examiner, Art Unit 1628